Opinion issued October 18, 2018




                                       In The

                                Court of Appeals
                                      For The

                           First District of Texas
                              ————————————
                               NO. 01-18-00872-CR
                             ———————————
                      IN RE BOBBY JOE JONES, Relator



            Original Proceeding on Petition for Writ of Mandamus


                           MEMORANDUM OPINION

      Bobby Joe Jones, although represented by appointed counsel, has filed a pro

se petition for writ of mandamus requesting that we compel the trial court to rule on

his motion for speedy trial and his subsequent motion to dismiss the underlying case

for lack of speedy trial. We deny the petition.1



1
      The underlying case is State of Texas v. Bobby Joe Jones, cause number
      1568981, pending in the 174th District Court of Harris County, Texas, the
      Honorable Hazel B. Jones presiding.
                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Brown and Caughey.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2